Citation Nr: 1816770	
Decision Date: 03/20/18    Archive Date: 03/30/18	

DOCKET NO.  14-24 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a disability rating greater than 70 percent for posttraumatic stress disorder (PTSD).  

2. Entitlement to an effective date prior to November 8, 2010 for the grant of a 70 percent disability rating for PTSD.

3. Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU) prior to August 18, 2015.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1966 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge during an August 2017 Travel Board hearing.  A transcript of that proceeding is associated with the claims file.

The record contains evidence not yet considered by the agency of original jurisdiction (AOJ).  However, in August 2017, the Veteran waived initial AOJ review of this evidence.  Therefore, a remand of the claims decided below is not necessary.  

A claim for a total disability rating due to individual unemployability (TDIU) may be implied in an increased rating claim when such claim is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that the issue of entitlement to a TDIU prior to August 18, 2015 is reasonably raised by the record for the following reasons.  

In a May 2013 rating decision, the RO denied entitlement to a TDIU - the only issue decided in that rating decision.  In July 2013, the Veteran filed a timely notice of disagreement (NOD) form expressly challenging the May 2013 rating decision and also reiterating his desire for a higher, 100 percent disability rating for PTSD and a higher rating for prostate cancer / prostatectomy residuals.  In a July 2013 letter, the RO asked the Veteran to clarify whether he intended for his NOD to appeal the May 2013 rating decision, which the RO acknowledged only had addressed the TDIU issue.  In a January 2014 statement, the Veteran's former representative responded that the Veteran intended to pursue increased rating claims for both PTSD and prostate cancer; however, that statement did not expressly state that the Veteran also intended to withdraw the TDIU claim.  The Veteran filed another TDU claim form in August 2015, and in a December 2015 rating decision, the RO granted entitlement to a TDIU effective August 18, 2015.  During the 2017 Board hearing, the Veteran suggested that he was entitled to an earlier effective date than August 18, 2015 for the grant of a TDIU.  

The Board observes that the July 2013 NOD expressly challenged the May 2013 rating decision, and the only issue addressed in the May 2013 rating decision was the denial of entitlement to a TDIU.  Moreover, the Board finds that the representative's January 2014 statement did not expressly and clearly withdraw the Veteran's 2013 NOD because the increased rating claims for PTSD and prostatectomy residuals referenced therein were not mutually exclusive with the TDIU claim.  Indeed, the Veteran was eligible to pursue all of those claims at the same time.  Therefore, the Board will recognize the Veteran's July 2013 NOD as validly placing the issue of entitlement to a TDIU in appellate status.  The Veteran has not been furnished a statement of the case (SOC) regarding entitlement to a TDIU in response to his 2013 NOD.  Accordingly, the issue of entitlement to a TDIU prior to August 18, 2015 must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).   

The issue of entitlement to a TDIU prior to August 18, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's service-connected PTSD has manifested as no worse than occupational and social impairment with deficiencies in most areas due to symptoms such as: hypervigilance; intrusive memories; depressed mood; anxiety; suspiciousness; chronic sleep impairment (including nightmares and difficulty falling and staying asleep); angry outbursts; memory impairments; circumstantial, circumlocutory, or stereotyped speech; disturbances of motivation and mood (including loss of appetite); difficulty adapting to stressful circumstances; and obsessional rituals which interfere with routine activities.  However, he also has maintained some positive family and other social relationships and managed these symptoms effectively with regular outpatient psychiatric treatment and medications.

2. A March 2002 rating decision granted service connection for PTSD and assigned an initial disability evaluation of 30 percent effective November 22, 2000.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the decision became final; nor did the Veteran file a motion to revise the decision based on clear and unmistakable error (CUE).

3. A June 2007 rating decision increased the disability rating for PTSD to 50 percent effective May 10, 2007.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the decision became final; nor did he file a motion to revise the decision based on CUE.

4. The increase in the Veteran's PTSD symptoms and impairments warranting a 70 percent disability rating became factually ascertainable during a February 2012 VA examination.  


CONCLUSIONS OF LAW

1. The criteria for a disability rating greater than 70 percent for PTSD have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.126, 4.130 (Diagnostic Code 9411) (2017).

2. The criteria for an effective date earlier than November 8, 2010 for the grant of a 70 percent disability rating for PTSD have not been met.  38 U.S.C. § 5110(b)(2) (West 2012); 38 C.F.R. § 3.400(o) (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.  

Pertinent regulations for consideration were provided to the Veteran in the June 2014 SOC and will not be repeated here.  

The claims addressed below are denied for the following reasons.


I. Increased Rating

The Veteran currently receives a 70 percent disability rating from November 8, 2010 for his service-connected PTSD under Diagnostic Code 9411, 38 C.F.R. § 4.130.  He seeks a higher rating.  

After a full review of the record, the Board finds that the claim must be denied.  The severity and nature of the Veteran's PTSD symptoms and their effects on his occupational and social functioning have not satisfied or approximated the 100 percent disability rating criteria at any point during the appeal period.

Throughout the appeal period, the Veteran consistently has reported and been observed to have the following PTSD symptoms: 

* hypervigilance (including anxiety in crowds and public spaces); 
* intrusive memories;
* anxiety and suspiciousness;
* chronic sleep impairment (including nightmares and difficulty falling and staying asleep); 
* angry outbursts that are mostly verbal, but with some isolated, violent episodes; 
* short-term memory impairments;
* circumstantial, circumlocutory, or stereotyped speech; 
* disturbances of motivation and mood (including depressed mood and loss of appetite, as shown by noted weight loss); 
* difficulty adapting to stressful circumstances; and 
* obsessional rituals which interfere with routine activities (including reports of excessive hand-washing, urges to count various items in his environment, repeatedly checking the stove for gas leaks, patrolling the perimeter of his property, checking his cat frequently to make sure she is breathing, and an obsession with food "freshness").  

See generally, e.g., April 2011, February 2012, and November 2015 VA psychiatric examinations; May 2013 VA psychiatric medical opinion; 2017 Board hearing testimony; VA outpatient psychiatric treatment records.

The Veteran has managed his PTSD symptoms effectively through regular VA outpatient treatment and psychotropic medications throughout the appeal period.  See, e.g., February 2012 VA examination report (noting regarding mental health history in past year that Xanax had worked to manage anxiety and panic attacks, though with some side effects); May 2013 VA medical opinion (noting Veteran had been stable with Xanax for past few years). 

The Veteran's VA outpatient psychiatric treatment records from throughout the appeal period generally corroborate the VA examiners' findings regarding the nature and severity of the Veteran's PTSD symptoms.  See, e.g., December 2016 VA mental health note (noting Veteran reported depressed mood; finding upon risk assessment that he posed no to low risk for self-harm); July 2017 VA mental health note (finding upon mental status examination normal or negative findings regarding appearance, demeanor, speech, suicidal and homicidal ideation, thought process, thought content (e.g., no psychoses), orientation, insight, and judgment).  The VA treatment records also corroborated the VA examiners' findings that the Veteran's PTSD symptoms generally have been managed effectively through regular outpatient treatment and medications.  See, e.g., December 2016 VA mental health note (noting he was sleeping okay with Trazodone 200 mgs.); July 2017 VA mental health note (regarding effects of medication on target symptoms, finding, "euthymic mood, sleeping well, decrease in night terrors").
 
Regarding social functioning, the Veteran credibly has reported some periods of social isolation and relationship difficulties.  See, e.g., 2017 Board hearing tr. at 4 (reporting social isolation) and 14 ("I don't involve myself too much in conversations with people...."); November 2015 VA examination report (reporting recent argument with son that escalated into Veteran getting charged with assault; also reporting agitation when he goes out in public; noting he no longer gets together "several times monthly" with his social group of fellow veterans).  However, the weight of the lay and medical evidence generally shows that the Veteran has maintained some positive family and other social relationships, as well as some community engagement, during the appeal period.  See, e.g., September 2010 psychiatric note (noting he was looking forward to babysitting); April 2011 VA examination (noting regarding social history Veteran's positive social relationships with family members and fellow veterans); November 2015 VA examination (noting regarding social history Veteran's close relationship with daughter from first marriage, supportive relationship with third wife, and holiday visits with his grandchildren; noting that despite some anxiety in public he was still able to dine out at restaurants with his wife); July 2017 VA mental health note ("Wants to see his son happy and doing well.  Enjoys grandson.  Takes grandson to [water park].");  2017 Board hearing tr. (describing friendship with wife despite separation; stating he enjoys taking grandson to school; describing friendships with fellow veterans, including one friendship that has lasted 15 years; stating he has been "very involved" with community military organization, including participation in program for young Marines).  The Veteran also has served as a caretaker for his wife.  See, e.g., February 2012 VA examination report (noting he serves as wife's caretaker and sees her daily and "can deal with the fluctuations of his anxiety and depression in connection with [these visits].") 

Regarding occupational functioning, the Veteran has not worked throughout the appeal period, which he attributes in part to his PTSD symptoms.  However, as discussed above, he has served as a caretaker for his wife and has volunteered with charitable and community organizations.  See, e.g., November 2015 VA examination report (describing volunteer work in kitchen with charitable organization and involvement in veterans' fraternal organization); 2017 Board hearing tr. at 4 (testifying regarding charitable activities).  He also has been able to take care of his grandson and transport him to school.  See, e.g., 2017 Board hearing tr. at 6, 14.  Moreover, he participates in leisure activities such as fishing.  See id.

Regarding the impact of the Veteran's PTSD symptoms on social and occupational functioning, VA examiners consistently have characterized it as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See February 2012, November 2015 VA psychiatric examinations; see also May 2013 VA psychiatric medical opinion.  The April 2011 VA psychiatric examiner also found that the Veteran's PTSD symptoms did not result in total occupational and social impairment, but rather in deficiencies in mood, including sudden and intense mood shifts of anger and depression.  None of the VA psychiatric examiners during the appeal period found that the Veteran's PTSD symptoms resulted in total social and occupational impairment.

The Veteran's VA outpatient psychiatric treatment records from throughout the appeal period are consistent with the VA examiners' findings regarding his level of occupational and social impairment due to his PTSD symptoms.  Specifically, the VA treatment records clearly do not suggest that his symptoms have resulted in total occupational and social impairment.  See, e.g., December 2016 VA mental health note ("Managed to have a good Thanksgiving.  Looking forward to Christmas, has done some Christmas shopping on his own for the first time.  Planning on wrapping gifts which he used to leave to his wife to do.  Also a first is sending out Christmas cards.  Mood is good 'other than the deaths in the family.' Sleeping okay with Trazodone 200 mgs. Getting along well with his son."); July 2017 VA mental health note ("Sleeps pretty good with medication.  [M]ood is good.  He denies suicidal ideation.  He is reporting he has so much to do in the time he has left on Earth.").

The Veteran has reported some symptoms that arguably resemble those contemplated by the 100 percent rating criteria.  See 2017 Board hearing tr.at 10-14 (testifying he has experienced the following symptoms: communication problems related to his memory impairments; hallucinations and delusions; "grossly inappropriate" behavior such as a "short" temper and verbal outbursts when feeling impatient, including when waiting in line or when he feels people are "challenging" him; disorientation to time, which he described as the sense of "days running together" when he goes fishing and takes care of his grandson).  However, the weight of the medical and lay evidence during the appeal period has shown consistently that he has not had the vast majority of symptoms referenced in the 100 percent rating criteria, including: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place - or other symptoms that would be comparable in severity.  The well-documented, thorough, and consistent clinical conclusions by various competent VA mental health professionals throughout the appeal period are more probative than his testimony that he subjectively believes he has had some of the symptoms contemplated by the 100 percent rating criteria.  Indeed, when the Veteran actually described his specific symptoms during the Board hearing, they did not constitute or approximate the symptoms expressed in the 100 percent rating criteria.  In summary, the Board affords more weight to the thorough, competent VA psychiatric examination reports and extensive VA psychiatric outpatient treatment records summarized above (including the Veteran's most frequently and consistently reported PTSD symptoms therein) than to this testimony. 

The Board acknowledges the Veteran's assertions that his PTSD symptoms, such as his level of sleep impairment, are severe enough to warrant a 100 percent rating.  The Board does not doubt that the Veteran suffers from chronic sleep impairment and other significant PTSD symptoms (summarized above), and that these symptoms have impaired functioning.  However, at no point during the appeal period have these symptoms resulted in total occupational or social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013) (holding that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that those symptoms have resulted in the type of occupational and social impairment associated with that percentage).

The Board also acknowledges that at least one mental health provider characterized the Veteran's level of memory impairment as "severe" based upon psychometric test results.  See October 2012 VA psychology note.  The Board does not doubt that he has suffered from short-term memory impairments, a symptom that has been well-documented.  However, the medical conclusion that the Veteran has "severe" short-term memory impairment does not equate to a legal finding that his service-connected PTSD symptoms have resulted in total occupational and social impairment.  The evidence does not show that the Veteran's memory impairment was severe enough to rise to the level contemplated by the 100 percent rating criteria, i.e., "memory loss for names of close relatives, one's own occupation, or one's own name."  In addition, some medical providers suggested that his memory impairment was at least in part due to non-service connected factors such as dementia in addition to his service-connected PTSD and PTSD medication side effects.  See September 2011 VA primary care note (suggesting memory problems may be related to his PTSD and psychiatric medications; encouraging him to get evaluated and consider dementia medications if memory issues worsen); November 2014 private emergency room record (contained within VA treatment records) (diagnosing motor vehicle accident with possible concussion and Alzheimer's dementia with agitation; observing that he presented "with noticeable dementia").

The Board recognizes that the Veteran received Social Security Administration (SSA) disability benefits due to the primary diagnosis of PTSD beginning in approximately the early 2000s.  While SSA findings may constitute probative evidence with respect to a VA claim for an increased schedular rating, they are not dispositive or binding on VA.  SSA's legal criteria for assessing disability for SSA benefits purposes differs in important ways from VA's legal framework for determining whether a higher, schedular psychiatric disability rating is warranted.  Moreover, unlike SSA, VA does not take into account age in making its determination.   

The Board recognizes the Veteran's argument in his appeal that he feels a 70 percent rating somehow implies VA thinks he is "cured."  That is absolutely not the case.  A 70 percent rating represents a fairly significant disability, where the symptoms of his PTSD result in deficiencies in most areas of his life, such as work, school, family relations, judgment, thinking, or mood.  The Board does not in any way mean to diminish his symptoms or their effect on his life, but, as described above, he does not satisfy the criteria for a 100 percent rating based on PTSD alone.

In summary, the Board finds that a higher, 70 percent rating for PTSD is unwarranted at any time during the appeal period.  The Veteran's symptomatology and level of impairment are consistent with and contemplated by the current, 70 percent rating.  Therefore, the claim for an increased rating for PTSD is denied.  The benefit of the doubt rule enunciated in 38 U.S.C. § 5107(b) does not apply because there is not an approximate balance of evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board considered staged ratings and finds that they are not applicable in this case.  Indeed, the Veteran testified during the 2017 Board hearing that the severity of his PTSD symptoms generally have remained the same with "no changes."  See 2017 Board hearing tr.  

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

II. Earlier Effective Date

The Veteran seeks an effective date earlier than November 8, 2010 for the grant of a 70 percent disability rating for PTSD.  He asserts that the severity of his PTSD has warranted a 70 percent rating since before November 2010, as shown by, e.g., pre-November 2010 VA psychiatric treatment records.  The Board finds that an earlier effective date is unwarranted for the following reasons.

The present appeal arises from an increased rating claim received in November 2010.  For increased rating claims, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o).  However, if the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(2); VAOPGCPREC 12-98 (Sept. 23, 1998).  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  38 C.F.R. § 3.400(o)(2); see Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010) (finding that a Veteran's claim for increased disability compensation must have occurred during the one year prior to the date of the Veteran's claim in order for the Veteran to receive the benefit of an earlier effective date).  If the increase occurred after the date of the claim, the effective date is the date of increase.  38 C.F.R. § 3.400(o)(2); Harper, 10 Vet. App. 126-27.  The effective dates for "staged" ratings are established using the principle set forth at 38 C.F.R. § 3.400(o)(2), that is, the earliest date that it is factually ascertainable that the criteria for each disability rating were met.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In this case, the Board finds that an earlier effective date for the Veteran's 70 percent disability rating for PTSD is not warranted because the May 2012 rating decision on appeal assigned the earliest possible effective date available in this case of November 8, 2010, the receipt date of the increased rating claim on appeal.  

The increase in the Veteran's PTSD symptoms and impairments warranting a 70 percent rating first became factually ascertainable during the February 2012 VA psychiatric examination.  The 2012 VA examiner noted the Veteran's worsened psychiatric functioning since a prior, April 2011 VA examination and the fact that he had been prescribed additional psychiatric medications.  The 2012 VA examiner also found that his PTSD symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment (including night terrors), intrusive thoughts, disturbances of motivation and mood, difficulty in establishing and maintaining effective social relationships, and difficulty in adapting to stressful circumstances.  Moreover, the 2012 VA examiner found that such symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  These findings showed worsened functioning due to his PTSD symptoms warranting a higher, 70 percent disability rating.  Although this level of severity was not shown until the 2012 VA examination, the RO awarded an effective date in accordance with the pending claim for an increase filed in 2010.

Contrary to the Veteran's contentions, an earlier effective date prior to November 2010 is not appropriate in this case under the law governing effective dates for increased rating claims.  The Board recognizes the Veteran's statements implying that he is entitled to an earlier effective date based on his years of VA psychiatric treatment for PTSD prior to November 2010.  However, it is the November 2010 increased rating claim that is before the Board, and none of the prior rating decisions concerning the rating are before the Board.  Prior to the 2010 claim at issue here, a March 2002 rating decision granted service connection for PTSD and assigned an initial disability evaluation of 30 percent effective November 22, 2000 (the date of the original service connection claim).  Subsequently, a June 2007 rating decision increased the disability rating for PTSD from 30 percent to 50 percent effective May 10, 2007 (the date of a review VA examination).  The Veteran did not disagree with any aspect of those decisions.  As he did not file notices of disagreement or otherwise challenge the disability ratings or effective dates assigned in the 2002 and 2007 rating decisions, nor did he submit any new and material evidence within one year of those decisions, they are final.  Rudd v. Nicholson, 20 Vet. App. 296 (2006), precludes a challenge to the effective date after the decision assigning that effective date becomes final and the only basis for challenging the effective date is a motion to revise the decision based on CUE.  No such motion has been raised here.  

In summary, an effective date earlier than November 8, 2010 for the grant of a 70 percent disability rating for his service-connected PTSD is not warranted.

III. Duties to Notify and Assist

During the 2017 Board hearing, the Veteran suggested that his psychiatric VA examinations were inadequate because they were not thorough.  Specifically, he stated that they were too brief and suggested that the VA examiners did not consider his complete medical history.  As he did not identify specific VA psychiatric examinations when making these assertions, the Board will assume that he contends that all of the VA examinations and medical opinions relied upon in the decision above were inadequate.  

The Board rejects the Veteran's contention and affirmatively finds that the VA examinations and opinions relied upon in the decisions above were adequate for rating purposes.  The VA examiners reviewed the Veteran's pertinent mental health history, conducted thorough clinical evaluations, and provided adequate discussions of relevant symptomatology and impairments.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-124 (2007).  Contrary to the Veteran's contentions, the Board finds that the VA examinations and opinions relied upon above contained thorough, clear, and supported findings pertinent to rating his PTSD.  Accordingly, the Board finds that there is no duty to provide another VA psychiatric examination or medical opinion.

Furthermore, the Veteran has suggested that there are outstanding VA treatment records relevant to the issues decided above.  See, e.g., July 2014 substantive appeal.  However, he also clearly stated that he has undergone VA mental health treatment at one particular VA outpatient clinic since approximately 2003 with his psychiatrist, Dr. S.S.  See November 2015 VA examination (mental health history); see also 2017 Board hearing tr. at 7.  VA outpatient mental health treatment records from that facility and provider from the relevant appeal period have been obtained and associated with the claims file.  The Board recognizes that the Veteran has reported mental health treatment with providers at other facilities before the relevant appeal period.  However, the Board finds that those medical records are not relevant to the key issue before the Board, i.e., the current nature and severity of his service-connected PTSD during the appeal period.  Therefore, the Board finds that VA's duty to assist in obtaining relevant VA treatment records has been satisfied.

Neither the Veteran nor his former representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Moreover, neither the Veteran nor his former representative has asserted that VA failed to comply with 38 C.F.R.§ 3.103(c)(2), and neither has identified any prejudice in the conduct of the Board hearing.  As the issue has not been raised, there is no need for the Board to discuss compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  See Dickens, supra.


ORDER

Entitlement to a disability rating greater than 70 percent for PTSD is denied.

Entitlement to an effective date prior to November 8, 2010 for the grant of a 70 percent disability rating for PTSD is denied.




	(CONTINUED ON NEXT PAGE)
REMAND

A remand of the TDIU claim is necessary to afford the Veteran procedural due process as discussed in the Introduction above.  

Accordingly, the case is REMANDED for the following action:

After completing any development deemed necessary, if the issue of entitlement to a TDIU prior to August 18, 2015 remains denied, then issue an SOC responsible to the 2013 NOD.  Inform the Veteran in writing that he must file a timely and adequate substantive appeal (VA Form 9) to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, then the claim should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


